DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

3.        	In the applicant’s submission, claims 1, 5, 6, and 10 were amended. Accordingly, claims 1-10 and 12-16 are pending and being examined. Claims 1, 5, 6, and 10 are independent form.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al (JP2011-14798, hereinafter “Matsui”). A machine translated English version of the document is provided by the examiner along with this office action. It would be noticed that the following cited numbers used by the examiner are corresponded both the original document and the translated English version.

Regarding claim 1, Matsui discloses a system that is configured to be communicable with an image acquisition tool and detects a defect of an electric circuit formed on a semiconductor wafer from image data acquired from the image acquisition tool or characteristics extracted from the image data, the system comprising: a computer system; and an arithmetic module that is executed by the computer system (the method and system for inspecting defects on a wafer using the characteristics extracted from image data captured from the wafer; see fig.14), wherein the computer system 
receives, from the image acquisition tool, image data obtained by sequentially irradiating a plurality of contacts included in a transistor provided on the semiconductor wafer with a beam (a secondary electron image is scanned while irradiating and scanning an electron beam to a specified area of a wafer under specified inspection conditions; see S111 of fig.14 and para.77; see “wafer”/”semiconductor substrate”, “electron beam irradiation”, “patterns”, see fig.2 and para.31-34, and para.67. As an example, a wafer for forming a transistor process is shown in fig.25, wherein the “contacts of “a transistor” include source plug 96, gate and drain plugs 97a 97b; see 96, 97a and 97b of fig.25 and para.131) and extracts characteristics of the plurality of contacts sequentially irradiated with the beam from the received image data, the characteristics being included in the image data, or receives characteristics of the plurality of contacts sequentially irradiated with the beam from the image acquisition tool, the characteristics being extracted from the image data (extracts the electrical characteristics of the defective portion by processing the image; see para.78), and derives a type of a defect by referring to related information for the characteristics of the plurality of contacts, the related information storing the characteristics of the plurality of contacts and types of defects in association with each other (performs a comparison inspection to determine a type of a defective portion based on the he electrical characteristics, e.g., “the resistance of the defect”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85),
wherein the plurality of contacts includes two or more from a source contact, a gate contact and a drain contact (wherein a transistor includes a source plus 96, gate plugs 97a and 97b as shown in fig.25, see fig.25 and para.131; wherein a transistor includes a source plus 7a, gate plug 7b, and drain plug 7c as shown in fig.4, see fig.4, and para.37-38).

Regarding claim 2, Matsui discloses the system according to claim 1, wherein the characteristics of the plurality of contacts are obtained when the plurality of contacts are irradiated with a beam at different timings (see “plugs 7a,...7c” in fig.4, where each of the plugs is located in different areas and therefore is irradiated by different beams at different times; see 7a, … 7c of fig.4, and para.37).

Regarding claim 3, Matsui discloses the system according to claim 1, wherein the characteristics of the plurality of contacts are obtained when a beam irradiation point of the image acquisition tool is moved in a plurality of directions relative to the plurality of contacts (performs this inspection by step-and-repeat while moving the stage the next designated area to complete the whole inspection of the wafer; see para.80).

Regarding claim 4, Matsui discloses the system according to claim 1, wherein the related information is a database storing a plurality of characteristics and types of defects in association with each other, the plurality of characteristics being obtained by sequentially irradiating the plurality of contacts included in a transistor provided on the semiconductor wafer with a beam (stores the images and the corresponding electrical characteristics into the data storage 55; see para.123-124; see “contacts included in a transistor” in fig.25 and para.131).

Regarding claim 6, Matsui a system (the system for inspecting defects on a wafer, e.g., a transistor (see fig.25, fig.4); see fig.14) that detects a defect of an electric circuit formed on a semiconductor wafer from a netlist including electrical characteristics of a circuit element and connection information between terminals and image data acquired from an image acquisition tool or characteristics extracted from the image data, the system being configured to be communicable with the image acquisition tool (the system may detect the resistance-voltage (R-V) characteristics (see S114 of fig.14 and para.102), based on the image data captured from the transistor and the corresponding resistance-voltage (R-V) characteristic input range in which a wafer/transistor can be charged by electron beam irradiation shown in fig.17, and para.85; wherein the R-V characteristic values indicate the “connection information” of each of the plus (such as 7a, 7b, 7c of fig.4, and 96, 97a, 97b of fig.25),  see fig.7, where the curves 12 indicates the R-V characteristic values of plugs 7a/7b while the curves 13 indicates the R-V characteristic values of plug 7c, see para.47), the system comprising: a computer system; and an arithmetic module that is executed by the computer system (see fig.14 and para.74), wherein the computer system,
receives image data obtained by sequentially irradiating a plurality of contacts included in a transistor provided on the semiconductor wafer with a beam from the image acquisition tool and extracts characteristics of the plurality of contacts from the received image data, the characteristics being included in the image data, or receives characteristics of the plurality of contacts from the image acquisition tool, the characteristics being extracted from the image data (a secondary electron image is scanned while irradiating and scanning an electron beam to a specified area of a transistor including three contacts, as an example, a source plug 7a, a gate plug 7b and a drain plug 7cb shown in fig.4, under specified inspection conditions; see S111 of fig.14 and para.77; see “a transistor” shown in fig.7/fig.25 and para.131), 
receives one or more netlists in which a relationship between an equivalent circuit of an electric circuit formed on the semiconductor wafer and defect information is described from a netlist database (based the standard wafer/transistor information, see “the equivalent circuit” fig.16 , see S121 of fig.1 and para.84; the system follows the corresponding resistance-voltage (R-V) characteristic input range in which the standard wafer/transistor can be charged by electron beam irradiation to defect the electrical characteristics of the transistor, see fig.17 and para.85), 
estimates characteristics of the plurality of contacts from one or more netlists or estimates netlists based on characteristics of a plurality of contacts included in the image data (based the standard wafer information and following the corresponding resistance-voltage (R-V) characteristic input, the system may detect the resistance-voltage (R-V) characteristics based on the image data captured from the transistor, see fig.17 and para.85, wherein the resistance-voltage (R-V) characteristics of a transistor include data shown in fig.7 and/or fig.19),
compares the characteristics of the plurality of contacts estimated from the netlists and the characteristics of the plurality of contacts extracted from the image data to each other or compares the netlists received from the netlist database and the netlists estimated based on the characteristics of the plurality of contacts included in the image data to each other (the system performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85), and 
outputs defect information described in a netlist selected based on the comparison (outputs the inspection results; see S115 of fig.14 and para.79).

Regarding claim 7, Matsui discloses the system according to claim 6, wherein the computer system receives a netlist of an equivalent circuit of a normal electric circuit and a netlist of an equivalent circuit of an electric circuit including a defect from the netlist database (receives “the standard wafer information” table which describes the relationship among the voltage (potential difference), the resistance (i.e., “electrical characteristics”), and the significance (the depth) of a defect; see S120 of fig.1 and para. 83, see “the standard wafer information table” shown in fig.17, and para.85), compares the netlist of the equivalent circuit of the normal electric circuit and the netlist of the equivalent circuit of the electric circuit including the defect or characteristics of a plurality of patterns extracted from the netlists to netlists estimated based on characteristics of a plurality of patterns included in the image data or to characteristics of the plurality of patterns extracted from the image data, and determines whether an electric circuit formed on the semiconductor wafer is a normal electric circuit or an electric circuit including a defect based on the comparison (performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85).

Regarding claim 8, Matsui discloses the system according to claim 6, wherein the computer system compares characteristics under each of a plurality of image acquisition conditions relating to a plurality of patterns acquired from the image acquisition tool under the plurality of image acquisition conditions to characteristics extracted from the one or more netlists (performs a comparison inspection to determine a type of a defective portion based on the electrical characteristics (e.g., “the resistance”) and “the standard wafer information table”, see para.78 and para.113; see different types of defects and the corresponding “electrical characteristics”, such as normal (d=0nm), defect 1 (d=1nm), defect 2 (d=2nm),…, defect 6 (d=10nm), are listed in fig.17/fig.16 and disclosed in para.85), and outputs defect information described in a netlist selected based on the comparison (outputs the inspection results; see S115 of fig.14 and para.79).

Regarding claim 9, Matsui discloses the system according to claim 6, wherein the computer system determines a manufacturing process that brings about the defect based on a comparison of a netlist received from a netlist database storing one or more netlists for each of manufacturing processes of the semiconductor wafer or characteristics of a plurality of patterns extracted from the netlist to a netlist estimated based on characteristics of a plurality of patterns included in the image data or characteristics of a plurality of patterns included in the image data (performs a comparison between the standard wafer and the wafer to be inspected, see para.113).

Regarding claim 5, claim 5 is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 10, claim 10 is an inherent variant of claim 6, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 6.

Regarding claim 12, Matsui discloses the system according to claim 11, wherein, by charge being accumulated in the gate contact, the gate of the transistor is opened or the source and the drain of the transistor are electrically connected (see fig.25 and para.131; see “DRAWING DESCRIPTION” para.142).

Regarding claim 13, Matsui discloses the system according to claim 1, wherein image data is data obtained by beam scanning of an image acquisition tool such that the plurality of contacts are included in a field of view (a secondary electron image is scanned while irradiating and scanning an electron beam to a specified area of a wafer under specified inspection conditions; see S111 of fig.14 and para.77 of the original document; see “wafer”/”semiconductor substrate”, “electron beam irradiation”, “patterns”, see fig.2 and para.31-34, and para.67.).

Regarding claim 14, Matsui discloses the system according to claim 13, wherein image data is data obtained by beam scanning of the image acquisition tool in an arrangement direction of the plurality of contacts according to the arrangement order  (see “plugs 7a,...7c” in fig.4, where each of the plugs is located in different areas and therefore is irradiated by different beams at different times; see 7a, … 7c of fig.4, and para.37).

Regarding claim 15, Matsui discloses the system according to claim 13, wherein image data is data obtained by beam scanning of the image acquisition tool for the plurality of contacts in a first direction sequentially and by beam scanning of the image acquisition tool for the plurality of contacts in a second direction sequentially (see “perform inspection by step-and-repeat” in para.80).

Regarding claim 16, Matsui discloses the system according to claim 1, wherein the image data is a voltage contrast image data (detect the “changes in the charging voltage”; see fig.3 and para.35; see “contrast changes” shown fig.19 and fig.20 and para.132).

Response to Arguments
7.	Applicant’s arguments, with respects to claims 1, 5-6, and 10, filed on 8/1/2022, have been fully considered but they are not persuasive.

7-1.    On page 9-10 of applicant’s response, applicant contends:
“Matsui does not disclose these features of the present invention, and thus Matsui's computer system cannot correctly identify the type of element defect in case a plurality of contacts which have internal electrical interactions are exposed on the surface and sequentially irradiated with an electron beam. ”

(The emphases added by examiner.)

The examiner respectfully disagrees with applicant’s assertion for at least the reasons below. In the first instance, Matsui discloses, as an example, a wafer/transistor which includes three contacts, source plug, gate plug, and drain plug, shown 96, 97a, 97b of fig.25 and/or 7a, 7b, 7c of fig.4, respectively. See paragraph [0131], paragraphs [0037] and [0038]. To inspect the defeats on a transistor, the system may scan the transistor to capture image data from the transistor according to the corresponding resistance-voltage (R-V) characteristic input range in which a transistor can be charged by electron beam irradiation, see para.74-79, and S109-S114 of fig.14. Therefore, the argument is unpersuasive.

7-2.    On page 10 of applicant’s response, applicant submits that the contacts of fig.6 of Matsui are “completely separated from each other”.

The examiner respectfully points out that, fig.6 of Matsui is equivalent circuit of the plugs 7a, 7b, and 7c shown in FIG. 4, as disclosed in paragraph [0044]. As shown in fig.4, plug 7a, 7b, and 7c are connected from each other through the substrate 1. See paragraph [0037]-[0039]. In the same way, fig.6(a) and fig.6(b) are not separated but instead are connected through the ground, i.e., substrate 1. Therefore, applicant errs in the interpretation of fig.6 of Matsui.

7-3.       On page 10-11 of applicant’s response, regarding claims 1 and 5, applicant contends:
“Matsui does not expressly or inherently disclose "receives, from the image acquisition tool, image data obtained by sequentially irradiating a plurality of contacts included in a transistor provided on the semiconductor wafer with a beam ... wherein the plurality of contacts includes two or more from a source contact, a gate contact and a drain contact."

(The emphases added by applicant.)

The examiner respectfully disagrees with applicant’s assertion for at least the reasons below. In the first instance, Matsui clearly discloses: “As another example of the leakage current calibration wafer, for example, a calibration wafer having the structure shown in FIG. 25 can be used. A… This wafer includes a process of forming a gate electrode on a gate insulating film and forming a plug on the gate electrode as a transistor forming process. A calibration wafer can be formed based on this transistor forming process.” Although this English translation does not 100% represent the meaning that the originally document discloses, it is apparent that the calibration wafer shown in fig.25 is manufactured as a transistor. In other words, the wafer shown in fig.25 is a transistor, which is specifically manufactured to calibrate the leakage current from the gate plug 97 to the substrate 1 through a thin film insulating film 99. In the second instance, fig.4 of Matsui clearly shows a transistor wafer which has three plugs including source 7a, gate plug 7b having a depth of d, and drain plug 7c. Compared the transistor shown fig.1B of Applicant’s specification to the wafer shown fig.4 of Matsui, a wafer having three plug shown fig.4 of Matsui refers to a transistor. Therefore, the argument is unpersuasive.

7-4.       On page 12-13 of applicant’s response, regarding claims 6 and 10, applicant contends that Matsui does not disclose “a netlist including electrical characteristics of a circuit element and connection information between terminals…”.

The examiner respectfully disagrees with applicant’s assertion. As explained in the rejections of the claims, Matsui discloses, to detect the resistance-voltage (R-V) characteristics of a wafer/transistor (see S114 of fig.14 and para.102), the system may follow the corresponding resistance-voltage (R-V) characteristic input range in which a wafer/transistor can be charged by electron beam irradiation shown in fig.17, in which each row indicates the connection information between a voltage (see the first column of fig.17) and its corresponding currents through respective different defeat depths (see the rest 7 columns of fig.17, wherein the second column is a normal current, i.e., without a defeat)) for a plug of the transistor. The resistance-voltage (R-V) characteristics indicate the connection information between the plugs as shown fig.7, where curve 12 indicates the resistance-voltage (R-V) characteristics of plug 7a/7b while curve 13 indicates the resistance-voltage (R-V) characteristics of plug 7c, see para.47; where image data are acquired by scanning the wafer/transistor via “irradiation of an electron beam”, see S111 of fig.14 and para.77. Therefore, Matsui discloses “a netlist including electrical characteristics of a circuit element and connection information between terminals”, and the argument is unpersuasive.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/26/2022